 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnion No. 89,InternationalAssociation ofBridge,Structural and Ornamental Iron Workers,AFL-CIO and LeFebure Corporation,Division ofWalter Kidde&Company,Inc. Case18-CD-183September24, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filedon May 20, 1975, by LeFebure Cor-poration, Division of Walter Kidde & Company, Inc.(herein the Employer), alleging that Local Union No.89, International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO (hereinLocal 89), violated Section 8(b)(4)(D) of the Act byengagingin certain proscribed activity with an objectof forcing or requiring the assignment of certainwork to employees represented by it rather than tothe Employer's own unrepresented employees.A hearing was held before Hearing Officer Mi-chael A.Hartsell on June 18 and24, 1975, at CedarRapids, Iowa.All parties appeared at the hearing and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. All parties filed briefs whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.'Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe record shows that the Employer, a Delawarecorporation, is engaged at its factory in Cedar Rap-ids, Iowa, in the manufacture and nonretail sale anddistribution of bank equipment. It maintains 27 loca-tions throughout the United States, including abranch facility located at 633 58th Avenue Court1During the course of the hearing,Local 89 moved to dismiss the chargeson grounds the disputed work was not being claimed by another labororganization.The Hearing Officer referred the motion to the Board for aruling.The motion is hereby denied for reasons indicatedinfra.SW. in Cedar Rapids. During the last year the Em-ployer has sold and shipped products valued in ex-cess of$50,000 from its Cedar Rapids facility to cus-tomerslocatedoutsidetheStateofIowa.Accordingly, we find that the Employer isengaged incommerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that Local 89 isa labor organization within the meaning of Section2(5) of the Act.III.THE DISPUTEA. The WorkinDisputeThe disputed work involves the unloading, load-ing, repair,and maintenance of the Employer's prod-ucts performed through its Cedar Rapids branch of-fice?B. Background and Facts of the DisputeThe Employer manufactures a general line ofequipment for financial institutions, principallyalarm and surveillance systems, cameras, televisionunits, drive-in facilities, vault doors and accessories,etc. The distribution, installation, repair, and mainte-nance of the Employer's products is accomplishedthrough 27 branches throughout the country, includ-ing a branch in Cedar Rapids which is located apartfrom the manufacturing facility.Prior to 1969 when the branch office system wasinaugurated, all product installation, loading and un-loading, servicing, and maintenance were performedby employees working directly out of the Cedar Rap-idsmanufacturing facility. Since that time, however,thework has been performed by the Employer'sbranch service technicians.There have been, however, some instances inwhich the installation of the Employer's products hasbeen performed by ironworkers located in variouscities. In each instance, however, the Employer's ser-vice technicians have supervised the work of theironworkers. The Employer asserts that it has neverdesired to have ironworkers perform the work andthat in these isolated instances it has acceded to Iron2Although Local 89 contendedthat the description of the disputedworkshould be expanded to include installation and dismantling,testimony es-tablished that since aboutFebruary 1975 allinstallation and dismantlingwork performedin Local 89's geographicjurisdictionhas been subcontract-ed to another employerwho is signatoryto a collective-bargaining agree-ment with Local 89.220 NLRB No. 99 LOCALUNION NO. 89,IRON WORKERSWorkers demands in order to avoid disruptive labordisputes.Becauseitdeemed thead hocassignment of somedisputed work to ironworkers unsatisfactory, in Au-gust 1974, the Employer's vice president, Wehmeyer,met with Phillip Kraft, Local 89's business agent, inan attempt to explore the possibility of working out amore beneficial arrangement.When these effortswere unsuccessful, the Employer, in March or April1975, subcontracted all its vault installation work toanother local contractor who employs members ofLocal 89. On each job, however, the loading, unload-ing, repair, and maintenance of the Employer's prod-ucts continues to be performed by the Employer'sservice technicians with the only exception being theunloading of LeFebure products at a jobsite whereironworkers are present on the job.In August 1974, Paul Schwiebert, a service techni-cian employed by the Employer's Cedar Rapidsbranch, became a member of Local 89 and demand-ed that he be paid the Iron Workers scale of $9.10per hour. At that time the Employer's wage scale wasbetween $4.25 and $5.50 per hour. Schwiebert wasinformed that as long as he remained a LeFebureemployee he would be paid at the Employer's wagerate. Schwiebert voluntarily terminated his employ-ment with the Employer, but since that time hasworked on the Employer's installation products whenthey were processed through Local 89.In March 1975, Ronald Pratt, another service tech-nician, informed the Employer that he had joinedLocal 89 (and demanded unionscale).He continuedworking as a LeFebure service technician, however,until April 10, 1975, when he also discontinued work-ing for the Employer.On the morning of May 9, 1975, Schwiebert andPratt began to picket the Employer. First they ap-peared at the Cedar Rapids branch office for aboutan hour and a half. Then they left and went to themanufacturing facility. At each location, the signsthey carried stated:LeFebure work on this job being done underwages and working conditions which jeopardizethose established in this area by Iron WorkersLocal 89.On the reverse side of the signs, in letters about 1inch in height, was carried the message:By this picket no one is being asked to stop workor join a union or not to cross a picket.After the commencement of the picketing, no pick-ups or deliveries were made by common carriers ser-vicing the facility. In addition, employees of othercrafts refused to service or maintain defective equip-ment on the facility. Thus, the instant charges werefiled.631C. The Contentionsof thePartiesLocal 89 contends that no jurisdictional disputeexistswhich is cognizable under the Act since noother labor organization has claimed the work in dis-pute.It argues that,even if there is a viable labordispute,the employees it represents are entitled to anassignment of the work on the basis of the variousfactors which are relevant in 10(k)proceedings.The Employer,on the other hand,argues that, de-spite the absence of another labor organizationclaiming the work in dispute,there nevertheless exista viable labor dispute since its unrepresented em-ployees,as an identifiable group,claim the disputedwork.Proceeding from the premise of the existenceof a viable 10(k) dispute,the Employer contends thework in question,on the basis of factors relevant in10(k) proceedings,should be awarded to its unrepre-sented employees.D. The Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have not adjusted or agreed uponmethods for the voluntary adjustment of the dispute.We find no merit in Local 89's assertion that thenotice of hearing should be quashed because noother rival labor organization claims the work in dis-pute. The record reveals that the unrepresented em-ployees of the Employer were performing the work indispute at the time the dispute arose. They continuedto perform the work despite Local 89's picket line.These unrepresented employees constitute an identi-fiable group of the employee complement and mani-fest their claim to the work by their performancethereof. In our view, such circumstances constitutesufficient evidence to indicate that the Employer'sservice technicians claim the disputed work.Further, the evidence shows that members of Lo-cal 89 were authorized to picket on behalf of thatUnion. Inasmuch as the record in this case showsthat an object of the picketing was to have the Em-ployer assign the disputed work to members of Local89, we find that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated and thatthe dispute is properly before the Board for determi-nation under Section 10(k) of the Act .33 The partiesstipulatedthatthere is novoluntarymethod for adlustpientof the dispute 632DECISIONSOF NATIONALLABOR RELATIONS BOARDE.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake anaffirmative award of disputed work aftergiving due consideration to various factors. As theBoard has stated, the determination in a jurisdic-tional dispute case is an act of judgment based oncommonsense and experience in weighing these fac-tors.4 The following factors are relevant in making adetermination of this dispute.1.Past practiceThe Employer contends that, since establishing itsbranch office system in 1969, it has followed a prac-tice at each branch, including the one in Cedar Rap-ids, ofassigningthe disputed work to its service tech-nicians. It concedes, however, that there have beensome exceptions to the exclusive performance of thedisputed work by service technicians. Specifically,ironworkers have been permitted to unload productsat certain installation sites and they have been per-mitted to make certain repairs where a product hasbeen damaged in shipment or installation. The Em-ployer emphasizes, however, that the foregoing in-stanceswere the rare exception and dictated by prac-tical considerations and the desire to avoid a conflict.On the basis of the foregoing, we are persuadedthat past practice favors an award to the employeesof the Employer.2.Area and industrypracticeEvidence of area and industry practice is mixedand does not favor either group over the other.3. Skills involved and efficiency and economy ofoperationThe record shows that the Employer's service tech-nicians are recruited, tested, and trained to performthe disputed work and are well qualified to performit. In order to properly install, service, and maintaintheEmployer's products, the service techniciansmust be provided with a set of manuals which areregularly supplemented and which, according to theEmployer, cannot be distributed to members of Lo-cal 89. In this regard, the Employer contends that,inasmuch as its operations involve the installationand service of security systems and devices, to permititsmanualsand literature (which describe the work-ing of alarms, etc.) to persons beyond its control4 N.L.R.B. v. Radio and Television Broadcast EngineersUnion,Local 1212,International Brotherhoodof ElectricalWorkers, AFL-CIO [Columbia Broad-casting System],364 U.S. 573 (1961).would violate the security of the banks the employerserves.The Employer has service technicians who are gen-erally assigned to specific geographic areas and whoare equipped with company tools and vehicles andwho are readily available to perform when required.An ironworker must be obtained through the unionbusiness agent and one may or may not be immedi-ately available when called. The Employer contendsthat, if an ironworker does not have the tools neces-sary to perform the job, it is necessary to send a ser-vice technician to the job, thus duplicating time, ef-fort,and expense. In short, the Employer has beensatisfied with the work performance of its techniciansand the efficiency of their operations and prefers thatthey continue to perform the disputed work. In ourview, the foregoing factors favor an award consistentwith the Employer's assignment.ConclusionUpon the record as a whole and after full consider-ationofallrelevantfactors,particularlytheEmployer's past practice, the skill of the employees,the Employer's preference, and the efficiency of op-erations,we conclude that the unrepresented em-ployees of the employer are entitled to perform thework in question and shall determine the dispute intheir favor. Our present determination is limited tothe particular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the entire rec-ord in this proceeding, the National Labor RelationsBoard hereby makes the following Determination ofDispute:1.The unrepresented employees of LeFebure Cor-poration,Division ofWalter Kidde & Company,Inc., are entitled to perform the unloading, loading,repair, and maintenance of the Employer's productsperformed through the Employer's Cedar Rapidsbranch office.2.Local Union No. 89, International Associationof Bridge, Structural and Ornamental Iron Workers,AFL-CIO, is not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or require theEmployer to assign the above-described work to em-ployees who are represented by Local 89.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local Union No. 89,International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, shall notify LOCAL UNION NO.89, IRON WORKERS633theRegionalDirector for Region 18, in writing,8(b)(4)(D) of the Act, to assign the disputed work towhether or not it will refrain from forcing or requir-the employees it represents, rather than to theing the Employer, by means proscribed by SectionEmployer's unrepresented employees.